Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 04/22/2022.
Claims 1, 9-11 and 18-20 have been amended.
Claims 2-3, 6, 8, 12, 17 and 20 have been cancelled.
Claim 22 has been newly added.
Claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4-5, 7, 9-10 and 22 are directed to a method (i.e., a process), claims 11, 13-14, 16 and 18-19 are directed to non-transitory computer readable medium (i.e., a manufacture), and claim 20 is directed to a system (i.e., a machine).  Accordingly, claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 20 includes limitations that recite an abstract idea.  Note that independent claim 20 is the system claim, while claim 1 covers a method claim and claim 11 covers the matching computer readable medium.
Specifically, independent claim 20 recites:
A system for forming an ACO, comprising:
a recommender engine comprising a processor connected to a memory configured to:
determine groups of healthcare providers that have patients in common using raw insurance claim data; 
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers; 
present, by the recommender engine the chart on a display of the recommender engine to provide a user with a visualization of the number of the patients the healthcare providers have in common; 
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups, wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community; 
access, by the recommender engine, a database specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations; 
assign scores to each of the contractual organizations, wherein the scores are based on participation percentage (participation%) and cover percentage (cover%), wherein the participation’ comprises a number of the healthcare providers a contractual organization has in common with the ACO as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACO as a function of a number of the healthcare providers in the ACO; 
calculate the scores as (1 + µ2) * ((participation%  *  cover%) / (µ2  * participation% + cover%)), where µ is a user-tunable parameter; 
present, by the recommender engine, a graph on the display of the recommender engine, wherein the graph provides the user with a visualization of the participation% and cover%, and the scores for which the user can change the user-tunable parameter µ based on an emphasis the user wants to place on the participation% and cover%;
rank the contractual organizations to which of the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers; and 
identify the contractual organizations to include in the ACO based on the ranking, wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because presenting a group of healthcare providers recommended according to how many patients the healthcare providers have in common, detecting constraints of medical services provided to the patients by subdividing the healthcare providers into smaller groups within a community, accessing contractual information about the healthcare providers, ranking a medical organization based on how well the a medical organization represents the community and writing an organizational contract using insurance claims data all relate to managing personal behavior/a legal interactions between people/form of contracts.  Furthermore, the foregoing underlined limitations constitute: (c) “mathematical concepts” because the following mathematical equation calculates a score:
       (1 +             
                
                    
                        1
                        +
                         
                        
                            
                                μ
                            
                            
                                2
                            
                        
                    
                
                *
                (
                
                    
                        p
                        a
                        r
                        t
                        i
                        c
                        i
                        p
                        a
                        t
                        i
                        o
                        n
                        %
                        *
                        c
                        o
                        v
                        e
                        r
                        %
                    
                    
                         
                        
                            
                                μ
                            
                            
                                2
                            
                        
                         
                        *
                        p
                        a
                        r
                        t
                        i
                        c
                        i
                        p
                        a
                        t
                        i
                        o
                        n
                        %
                        +
                        c
                        o
                        v
                        e
                        r
                        %
                    
                
                )
            
         )
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 4-5, 7, 9-10, 13-14, 16, 18-19 and 22 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 4-5, 7, 13 and 16 describe what the data is such as constraints are a set of minimum number of the healthcare providers that needs to be included in each of the communities, the healthcare providers are both specialists and primary care providers, the constraints are a set ratio of the specialists to the primary care providers that needs to be communities, minimum number of healthcare providers needed in a community and associated contractual organizations, claims 9, 18 describe comparing data such as organizations are ranked based on the scores, assign scores to each of the contractual organization, claims 10, 14, 18-19 and 22 describe determining data such as assigning scores to each of the contractual organizations wherein the scores are based on participation percentage (participation%) and cover percentage (cover%) scores, wherein the participation% comprises a number of the healthcare providers a contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACQ as a function of a number of the healthcare providers in the ACQ, the contractual organizations to include in the ACO comprise the contractual organizations having ranked based scores, y highest scores, a ratio of specialist to primary care providers, and highest scored contractual organizations and choosing a threshold for the graph that, when reached, serves as a cut-off point for adding contractual organizations to the ACO, and claim 7 describes what the system is merely associated with such as contractual organization. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claims 20 (similar to claims 1 and 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for forming an ACO, comprising:
a recommender engine comprising a processor connected to a memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to:
determine groups of healthcare providers that have patients in common using raw insurance claim data; 
create a chart representing the healthcare providers weighted by a number of the patients each of the healthcare providers has in common with other healthcare providers; 
present by the recommender engine the chart on a display of the recommender engine (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide a user with a visualization of the number of the patients the healthcare providers have in common; 
detect communities of the healthcare providers within the groups using a recursive community detection process that iteratively subdivides each of the groups into multiple communities containing a smaller number of the healthcare providers than each of the groups, wherein detecting the communities comprises imposing constraints on the recursive community detection process including an in-community utilization constraint which specifies that, of all services a patient in a detected community receives, a percentage of the services comes from the healthcare providers in that detected community; 
access, by the recommender engine, a database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) specifying associations between the healthcare providers and contractual organizations to link the healthcare providers within the communities to one or more of the contractual organizations; 
assign scores to each of the contractual organizations, wherein the scores are based on participation percentage (participation%) and cover percentage (cover%), wherein the participation’ comprises a number of the healthcare providers a contractual organization has in common with the ACO as a function of a number of the healthcare providers in the contractual organization, and wherein the cover% comprises the number of the healthcare providers the contractual organization has in common with the ACO as a function of a number of the healthcare providers in the ACO; 
calculate the scores as (1 + µ2) * ((participation%  *  cover%) / (µ2  * participation% + cover%)), where µ is a user-tunable parameter; 
present, by the recommender engine, a graph on the display of the recommender engine (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the graph provides the user with a visualization of the participation% and cover%, and the scores for which the user can change the user-tunable parameter µ based on an emphasis the user wants to place on the participation% and cover%;
rank the contractual organizations to which of the healthcare providers are linked based on how well the contractual organizations represent the communities of the healthcare providers; and 
identify the contractual organizations to include in the ACO based on the ranking, wherein the ranking identifies, at a contractual organization-level, the contractual organizations to write contracts with to form the ACO using the communities detected from the raw insurance claim data which is at a healthcare provider-level.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a system that includes a recommender engine, a processor, a memory, a database and a display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 11 (similar to claims 1 and 20) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 4-5, 7, 9-10, 22 and analogous independent claim 11 with its dependent claims 13-14, 16 and 18-19, analogous independent claim 20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 20, regarding the additional limitations of the system that includes the recommender engine, the processor, the memory, the database and the display, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Thus, representative independent claim 20 and analogous independent claims 1 and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 4-5, 7, 9-10, 13-14, 16, 18-19 and 22 and analogous dependent claims 1, 11 and 20, there is no additional elements.
Therefore, claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 are ineligible under 35 USC §101.

Response to Arguments
Applicant alleges that the present claims as a whole are evaluated, at least these elements integrate any alleged judicial exception into a practical application and is an improved recommender system. See pgs. 10-11 of Remarks – Examiner disagrees.
Reporting helpful quality assurance measure and performance outcomes that the community or organization would need to be aware in order to be cost effective, where frequency and cost are not impacted is identified as part of the abstract idea. Building upon the abstract idea, this is merely a business problem, not resulting in any technical improvement. Furthermore, the functioning of the computer is not improved, in light of MPEP 2106.05(f) apply it, there is no technical improvement here, as a computer is merely invoked as a tool to carry out the abstract idea.
Regarding the prior art, Applicant’s arguments, see pages 11-17, with respect to the rejection under 35 USC § 103(a) have been fully considered and are persuasive.  The prior art rejection of claims 1, 4-5, 7, 9-11, 13-14, 16, 18-20 and 22 has been withdrawn. The Soulakis, Wilkerson, and D’Auria references do not teach calculating medical business model, (1 + µ2) * ((participation%  *  cover%) / (µ2  * participation% + cover%)), where µ is a user-tunable parameter and graphing representation of the participation visually.


Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
08/04/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686